Hemphill, Ch. J.
This was an indictment against an Overseer of a road for neglecting to repair it. There was a demurrer to the indictment, on several grounds ; one of which was, that the road described in the indictment, and the unrepaired parts thereof as alleged, lie within thq corporate limits of the town of Goliad of said county, and that the County Court had no control over the same or the right to appoint Overseers within said limits.' Whether the County Court or Town Council had jurisdiction was the only question about which there was a contest in the case, and that this might be determined the more conveniently, the counsel of the parties agreed upon the facts and submitted them to the Court.
There is some difficulty in deciding the law upon a case, under an exception, when the facts do not appear on the face of the pleadings excepted to. But the Court gave a satisfactory reason for considering the question when presented in •this form, a question decisive of the controversy, which must *883be decided at some stage of the proceeding, and which, if settled in this mode, would save all the expense and delay of a protracted suit. In a civil suit the parties can agree upon the facts and submit them to the Court for decision, and there appears to be no substantial reason why such agreement should not be made in criminal prosecutions for misdemeanors where the punishment consists in a fine. We believe that the Court had jurisdiction to decide the legal question, on the facts, in the mode in which they were presented, and being entirely satisfied with the conclusion and reasoning of the Opinion of the Court below, we order the same to be published by the Reporter as the Opinion of this Court, and do order that the judgment be affirmed.
Judgment affirmed.